              Case 1:19-cr-00067-PGG Document 62 Filed 12/11/19 Page 1 of 1




                                                                  December 11, 2019

Via ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
                             U.S. v. Susan Hammatt, 19-Cr-67 (PGG)
                  Request to Adjourn the December 18, 2019 Status Conference

Honorable Judge Gardephe:

         I represent Ms. Susan Hammatt as CJA Counsel in the above-captioned criminal matter. I
write this letter with the consent of all parties to request an adjournment of the next status
conference on this matter, currently scheduled for December 18, 2019. We are requesting an
adjournment of at least 60 days from December 18, 2019. The reasons for this request are: 1) the
defense has recently received two additional batches of discovery from the government which
the undersigned has had technical difficulties accessing, and for which all counsel have not yet
completed review; 2) sadly, Ms. Gallicchio has recently suffered the loss of both parents and,
understandably, has been away from work and so will need additional time;1 and 3) co-defendant
Edwin Tanglao has recently suffered a stroke and is in the hospital. As there is a protective order
in effect, the time will also be necessary to coordinate meetings, either via video-conference or in
person, to review the discovery and discuss the case with our clients, all of whom reside out of
state (the Hammatts and Mr. Hoats reside in California and Mr. Tanglao is in an out of state
hospital). Should the Court grant this request we consent to the exclusion of time pursuant to the
Speedy Trial Act, 18 U.S.C. § 3161.

           We thank the Court in advance for its consideration of this matter.

                                                                  Respectfully,
                                                                  s/Judith Vargas
                                                                  Judith Vargas, Esq.
                                                                  Attorney for Ms. Susan Hammatt


1
    We extend our deepest and heartfelt condolences to Ms. Gallicchio during this difficult time.
                 NEW YORK                                                             PUERTO RICO SATELLITE
20 Vesey Street * Suite 400 * New York, NY 10007                              MCS Plaza * Suite 1200 * Ponce de Leon Avenue
     Tel: 212.668-0024 * Fax: 212.668.0060                                                 San Juan, PR 00917
                                                   Judithvargas1@aol.com
